55 N.J. 333 (1970)
262 A.2d 1
COUNTY OF GLOUCESTER, BOARD OF CHOSEN FREEHOLDERS, PUBLIC EMPLOYER-APPELLANT,
v.
PUBLIC EMPLOYMENT RELATIONS COMMISSION, STATE OF NEW JERSEY, AND TEAMSTERS LOCAL UNION NO. 676, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, RESPONDENTS.
The Supreme Court of New Jersey..
Argued January 6, 1970.
Argued January 19, 1970.
Decided February 16, 1970.
*334 Mr. Frederick J. Rohloff argued the cause for appellant (Mr. Charles Lee Harp, Jr., on the brief; Messrs Archer, Greiner, Hunter and Read, attorneys).
Mr. Theodore A. Winard, Special Counsel, argued the cause for respondent Commission.
Mr. Robert F. O'Brien argued the cause for respondent Union (Messrs. Plone, Tomar, Parks and Seliger, attorneys).
Mrs. Priscilla Read Chenoweth, Deputy Attorney General, argued the cause for Mr. Arthur J. Sills, Attorney General of New Jersey, amicus curiae.
PER CURIAM.
The judgment is affirmed for the reasons given by the Appellate Division, 107 N.J. Super. 150 (1969), with the following modification as to the procedural issue. We deem the final order under the statute to be an order certifying the results of an election. An order certifying the appropriate unit or directing an election is merely interlocutory and is reviewable only upon motion for leave to appeal. R. 2:2-4. The Appellate Division properly held, upon that thesis, that the facts warranted allowance *335 of an appeal. We agree, too, that the election in question was properly permitted to proceed, notwithstanding the pendency of the appeal, with the results impounded and subject to the Court's further order.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.